          Case 1:19-cr-00487-CM Document 1 Filed 06/12/19 Page 1 of 5

                                                                  ORIGINAL
Approved:    ~ ~ii~£ft/                              1J)j~Q.llj'
                                                         )/ A~
             Assistant United States Attorney

Before:      THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York
                                     -   -   -   X

UNITED STATES OF AMERICA                             SEALED COMPLAINT

           - v. -                                    Violation of
                                                     18 u.s.c. §§ 922 (g) (1),
GILBERTO MINAYA,                                     9 2 4 (a) ( 2 ) , and 2

                        Defendant.                   COUNTY OF OFFENSE:
                                                     BRONX
                              ------x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JASON LANDUSKY, being duly sworn, deposes and says
that he is a Detective with the New York City Police Department
("NYPD"), and charges as follows:

                                 COUNT ONE

          1.   On or about April 30, 2019, in the Southern
District of New York and elsewhere, GILBERTO MINAYA, the
defendant, after having been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year, did
possess, in and affecting commerce, a firearm, to wit, a .32
caliber Ceska-Zbrojovka semi-automatic handgun, which previously
had been shipped and transported in interstate and foreign
commerce, and did so knowingly.

  (Title 18, United States Code, Sections 922 (g) (1), 924 (a) (2),
                             and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective assigned to the Firearms
Suppression Division of the NYPD and I have been personally
involved in the investigation of this matter.  This affidavit is
       Case 1:19-cr-00487-CM Document 1 Filed 06/12/19 Page 2 of 5




based in part upon my conversations with law enforcement
officers and others and my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

          3.   Based on my conversations with an NYPD police
officer ("Officer-1") and an NYPD Sergeant ("Sergeant-1" and
collectively with Officer-1, the "Officers") who participated in
the arrest of GILBERTO MINAYA, the defendant, I have learned,
among other things, the following:

               a.   The Officers are assigned to the Warrant
Section of the Fugitive Enforcement Division of the NYPD.   Their
primary responsibility is to locate and arrest individuals with
open arrest warrants or investigation cards ("I-cards"). An I-
Card is a notification used by the NYPD to share information
between police officers. Among other things, NYPD police
officers often use I-Cards to notify other NYPD police officers
of the existence of probable cause to arrest an individual.

               b.   On or about April 25, 2018, an I-Card was
issued for the arrest of MINAYA (the "MINAYA I-Card") based on
probable cause to believe that he committed Assault in the Third
Degree. The MINAYA I-Card was issued based on a domestic
violence complaint from the mother of MINAYA's child alleging
that MINAYA had threatened her with a kitchen knife and had
struck her in the face with a closed fist multiple times causing
injury.

                c.  In or about June 2018, Officer-1 was
assigned the MINAYA I-Card and began an investigation into
MINAYA's whereabouts. Officer-l's investigation included, among
other things, visits to suspected addresses where MINAYA might
be living; interviews with neighbors and known acquaintances of
MINAYA, including the woman referenced in the domestic violence
complaint; and reviews of information about MINAYA on law
enforcement databases.

               d.   On or about April 30, 2019, at approximately
6:20 a.m., the Officers arrived in the vicinity of 931 East
181st Street in the Bronx (the "Building") for surveillance of
MINAYA, based on investigative leads indicating that MINAYA

                                   2
      Case 1:19-cr-00487-CM Document 1 Filed 06/12/19 Page 3 of 5




lived at that address and might leave the Building for work at
approximately the time that the Officers arrived at that
location.  The Officers parked their unmarked police vehicle
down the block from the Building and waited in the vehicle while
observing the front door of the Building.

               e.    Within a matter of minutes, the Officers
observed a man fitting the description of MINAYA exit the
Building and proceed westbound on East 181st Street, and at the
intersection, turn and proceed southbound on Daly Avenue towards
East 180st Street.

               f.   Sergeant-1 exited the police vehicle and
proceeded towards the individual fitting the description of
MINAYA on foot while Officer-1 drove the police vehicle
southbound on Daly Avenue and parked close to the corner of East
180th Street, whereupon he got out and approached the individual
on foot from that direction.

               g.   When Officer-1 reached the individual, he
identified himself as a police officer and told MINAYA that he
was wanted based on a complaint from the mother of his child
that MINAYA had assaulted her. MINAYA confirmed his identity
and said "you guys are good. I didn't see you coming."

               h.   Sergeant-1, who at that point had arrived to
the vicinity of Officer-1 and MINAYA, instructed Officer-1 to
place handcuffs on MINAYA.  Officer-1 did so and asked MINAYA if
MINAYA had anything illegal on him. MINAYA nodded in the
affirmative and indicated towards his hip.  Officer-1 asked if
MINAYA had a gun in the vicinity of his hip and MINAYA said yes.
Officer-1 searched MINAYA's waist area and found a handgun.

               i.   Officer-1 secured the handgun and brought
MINAYA back to the police vehicle where Officer-1 and Sergeant-1
secured MINAYA in the vehicle and transported him to the police
station.

          4.   As part of my investigation, I have reviewed a
video recording of a statement made by GILBERTO MINAYA, the
defendant, to Officer-1 and another NYPD officer ("Officer-3")
subsequent to MINAYA's arrest on April 30, 2019. MINAYA was
read his Miranda rights by Officer-3 and waived these rights
prior to making the statement, as is reflected in the video. In
the video statement, MINAYA states, among other things, that he
was a member of the Trinitarios Street Gang, had purchased the
handgun that he was carrying when he was arrested for $200, was

                                  3
       Case 1:19-cr-00487-CM Document 1 Filed 06/12/19 Page 4 of 5




carrying the handgun for his protection because he had been
stabbed and shot before, and had previously fired the gun in Van
Cortlandt Park in the Bronx.

          5.   Based on my review of an     NYPD Firearm Examination
Report, I have learned that the handgun     recovered from GILBERTO
MINAYA, the defendant, is a .32 caliber     Ceska-Zbrojovka semi-
automatic handgun.   I have also learned    that the handgun was
loaded and operable.

          6.   Based on my training and experience, and my
communications with other law enforcement agents, including a
Special Agent from the Bureau of Alcohol, Tobacco, Firearms and
Explosives ("ATF") who is familiar with the manufacturing of
firearms, I know that .32 caliber Ceska-Zbrojovka semi-automatic
handguns are not and have never been manufactured in the State
of New York.

          7.   I have reviewed criminal history records
pertaining to GILBERTO MINAYA, the defendant, which show that
MINAYA was: (i) convicted on or about November 1, 2007, in
Westchester County Court, of Robbery in the Third Degree, in
violation of New York Penal Law§ 160.05, a felony, which is
punishable by imprisonment for more than one year; and
(ii) convicted on or about July 10, 2006, in Westchester County
Court, of Criminal Contempt in the First Degree, in violation of
New York Penal Law§ 215.51, a felony, which is punishable by
imprisonment for more than one year.




                                   4
,,   f   •          Case 1:19-cr-00487-CM Document 1 Filed 06/12/19 Page 5 of 5




                       WHEREFORE, deponent respectfully requests that a
             warrant be issued for the arrest of GILBERTO MINAYA, the
             defendant, and that he be arrested, and imprisoned or bailed, as
             the case may be.




                                                5
